Case 5:20-cv-05145-TLB Document 21 Filed 12/07/20 Page 1 of 2 PagelD #: 60

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
DARREN COTY KIMBALL PLAINTIFF
Vv. CASE NO. 5:20-CV-05145
CORRECTIONAL OFFICER TUCKER DEFENDANT
OPINION

Plaintiff Darren C. Kimball filed this action pursuant to 42 U.S.C. §1983. He
proceeds pro se and in forma pauperis. Plaintiff was incarcerated in the Benton County
Detention Center when he filed this action. |

Plaintiff was specifically advised (Doc. 3) that he was required to immediately
inform the Court of any change of address. If Plaintiff was transferred or released,
Plaintiff was told he must advise the Court of any change in his address by no later
than thirty (30) days from the time of his transfer to another facility or his release.
Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of
Arkansas requires pro se parties to “promptly notify the Clerk and other parties to the
proceedings of any change in his or her address, to monitor the progress of the case,
and to prosecute or defend the action diligently.”

Plaintiff submitted a change of address notice on September 11, 2020 (Doc. 12).
He indicated he had been transferred to the Fulton Regional Diagnostics Correctional
Center in Fulton, Missouri. Any mail that had been returned was sent to him at that
address. On November 2, 2020, mail was returned as undeliverable with a notation
that Plaintiff has been released (Doc. 16). Plaintiff had until December 2, 2020, to

provide the Court with a new address. He has not done so.
Case 5:20-cv-05145-TLB Document 21 Filed 12/07/20 Page 2 of 2 PagelD #: 61

Defendant has now filed a Motion to Dismiss (Doc. 17). Defendant states that
he has been unable to effect service of his correspondence, pleadings, and discovery
requests. Defendant indicates that he sent mail to the Plaintiff on October 14, 2020,
and November 4, 2020, and both were returned as undeliverable with a note that
Plaintiff had been released.

To date, Plaintiff has not provided a new address or contacted the Court in
anyway. Accordingly, Defendant's Motion to Dismiss (Doc. 17) is GRANTED and this
case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of the Federal
Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and
Western Districts of Arkansas. dh

IT IS SO ORDERED on this 7 day of December, 2020.

 

 

7TIMOLHY L. BROOKS
UNITED STATES DISTRICT JUDGE
